Citation Nr: 1617966	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1970. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing before the undersigned Veterans Law Judge was held at the RO in November 2011.  A transcript of the hearing has been prepared and associated with the claims file.

In October 2013, this case was remanded for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for residuals of a left ankle injury was also remanded by the Board in October 2013.  In April 2014, the Atlanta, Georgia, RO granted service connection for a left ankle disability, evaluated as noncompensable, effective June 29, 2009.  Since this grant constituted a full grant of the benefit sought on appeal with respect to the left ankle, the claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, in light of the favorable decision below, the Board finds that any deficiency in the notice provided herein was not prejudicial to the Veteran and is moot.  See  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

II. The Merits of the Claim

The Veteran is seeking service connection for tinnitus.  He essentially contends that he developed this disability as a result of noise exposure during his military service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for chronic disabilities, such as tinnitus, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the present case, service connection for tinnitus may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as tinnitus).  

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

To establish service connection, the Veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352   (1992).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski,   1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the Veteran's in-service treatment records, there are no complaints, treatment, or diagnosis of tinnitus.  In addition, the Veteran's Report of Medical History and Report of Medical Examination, both conducted in April 1970, contain no indication of tinnitus or abnormal auditory findings.  Based on these findings, the Veteran was not diagnosed with bilateral tinnitus.

The Veteran's personnel records indicates that he was an Armor Reconnaissance Specialist during service.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge that his tinnitus started while he was in the military.  He was a safety seat driver around tanks and APCs.  After service, he was employed in farming and construction.  The Veteran testified that he was provided with good hearing protection while employed.  The Veteran further stated that he had tinnitus prior to his construction job.

The Veteran was afforded a VA audiological examination in March 2010 where based on a physical examination, the in-service treatment records, and medical literature, a negative nexus opinion was given.  The VA examiner attributed the Veteran's tinnitus in part to his post-service employment.  However, the Board found in October 2013 that clarification of the March 2010 VA examination was needed.  The Veteran's lay statements that he experienced tinnitus since service and prior to his civilian employment was not considered and addressed in the opinion.

Therefore, an addendum opinion and rationale to the March 2010 VA examination was needed prior to further appellate review for purposes of obtaining a definitive opinion on whether the Veteran's tinnitus is related to his military service.

In November 2013, an addendum opinion was obtained where the VA examiner concluded the following:

After review of the [electronic file] (VBMS and Virtual VA files), this examiner agrees with findings of March 2010 evaluation that states tinnitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

While [the] [V]eteran reports the onset of tinnitus during military service, service records include no report of tinnitus on medical questionnaire or history forms.  He denied hearing loss and ear problems at separation evaluation in 1970.  A comparison of enlistment and separation audiograms indicate hearing sensitivity within normal limits bilaterally and no significant threshold shifts. 

There is no evidence in the record that the claimed tinnitus is causally related to noise injury.  Because there is no evidence that hearing loss or significant threshold changes occurred during military service, there is no basis on which to conclude that claimed tinnitus was caused by noise exposure.  In the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure is speculative.  In order to give an opinion that tinnitus is related to noise exposure, you would have to accept the scientifically unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury.  Indeed, such an opinion directly contradicts the objective evidence in the record.

A diagnosis of noise-induced tinnitus requires a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event (Tinnitus Handbook, Tyler, 2000).  Because no records are available to evidence the presence of tinnitus during service and hearing evaluation records contraindicate noise-induced hearing loss during service, it is the opinion of this examiner that tinnitus is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

However, the Veteran underwent a VA examination in January 2012 where the Veteran reported the onset of symptoms during military service as an Army Reconnaissance Specialist with highly probable exposure to hazardous noise.  He stated the symptoms were persistent and bilateral.  The VA examiner opined that the Veteran's tinnitus was at least as likely as not (50% probability or greater) caused by or a result of military noise exposure.  The VA examiner's rationale was, "[d]ue to the noises inherent in those military duties as an Army Reconnaissance Specialist with highly probably exposure to hazardous noises that are known to cause tinnitus.  His enlistment exam dated [July 29, 1968] and separation exam dated [April 17, 1970] provided no indication of presence or absence of tinnitus."

Based on the evidence of record, that Board finds that the Veteran's statements and lay evidence are credible that he was exposed to loud noise during his military service.  In addition, the Veteran is competent to report as to his own symptoms, and the Board finds the Veteran's history of experiencing tinnitus since service credible and consistent with the nature and circumstances of his service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to identify the condition where the condition is simple).  

In addition, the Board acknowledges the Veteran's report of being exposed to acoustic trauma in service to be credible given his consistent statements of noise exposure and his military occupational specialty.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a). Service incurrence of an acoustic trauma injury has been demonstrated.

The Board also finds that the crucial nexus between the Veteran's current bilateral tinnitus and his in-service noise exposure has been established to substantiate his claim of service connection.

The Board recognizes there are two conflicting nexus opinions of record; a negative nexus opinion according to the November 2013 addendum, and a positive opinion by the January 2012 VA examination.  Here, while the existence of the negative nexus opinion cannot be ignored, the Board finds that it lacks probative value as it does not address that the Veteran was service connected for bilateral hearing loss in February 2012.  

Regarding the positive nexus opinion, the January 2012 VA examiner clearly reasons the Veteran's military duties as an Army Reconnaissance Specialist exposed him to hazardous noise that is known to cause tinnitus.

In view of the totality of the evidence, including the recognition of in-service noise exposure, current findings of tinnitus and the credible lay assertions of record, the Board finds that tinnitus is causally related to noise exposure during active service. 

Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.      38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

	
ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


